Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8, 10-15 an 17-23 are presented for examination.
Claims 2, 9 and 16 were cancelled.
Claims 21 and 23 were added.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
With respect to 101, applicant argues on remarks dated 03/08/2022, pages 10-13, specifically, applicant argues 11, utilization of reinforcement learning algorithm by a computer should be treated as an artificial intelligence solution thus in the field of AI.  Examiner respectfully disagrees with the applicant, as the claims are recited, the utilization of reinforcement learning algorithm is only as “apply it” type insignificant extra solution activity, the claims do not recite any elements that would incorporate the algorithm into a practical application or add significantly more.  However, as examiner has recited previously claim 7 recites elements that would add significantly more to the reinforcement algorithm therefore overcome the 101 rejection.
With respect to applicant’s second argument in view of 101, on pages 11-13, “an additional element reflects an improvement in the functioning of a computer, or technical field” 

With respect to 112(b) has been obviated due to amendments to the claims.

Claim Rejections - 35 USC § 101


35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for ranking documents using a ranking model to obtain a document ranking list, wherein the ranking model is obtained though training based on reinforcement learning algorithm, a historical search word, one or more historical document corresponding to the historical search word, and a document ranking list and a ranking effect evaluation value that corresponds to the historical search word, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can search for documents based on a given ranking parameters and historical searches and search result selections as well as change a list that is based on a different search attribute based on historical data, such as when a search key word “magic” is used to search for books, based on a human’s past search experiences different 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a learning-to-rank method, a server independent claim 8 and 15 recites a computer readable storage medium claim. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can rank documents using a ranking model to obtain a document ranking list, wherein the ranking model is obtained though training based on reinforcement learning algorithm, a historical search word, one or more historical document corresponding to the historical search word, and a document ranking list and a ranking effect evaluation value that corresponds to the historical search word.  All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can search for documents based on a given ranking parameters and historical searches and search result selections as well as change a list that is based on a different search attribute based on historical data, such as when a search key word 
 
 
Such mental observations or evaluations fall within the “mental processes” using “pen and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 8 and 15 recites the additional elements of a processor, memory, a computer readable storage medium, and  “reinforcement learning algorithm to obtain a ranking model”  which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a search word from a user”, “display the document ranking list to the user” are merely insignificant extra-solution activities in order to gather data and displaying results which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)).  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional 
 
As explained with respect to Step 2A Prong Two, the memory, processor and  “reinforcement learning algorithm to obtain a ranking model” which is generically recited at apply it level are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify groups of contacts that are associated with a particular contact are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 

Claims  2-7, 9-14 and 16-20 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception because 

Claims 2, 9 and 16 (now incorporated into the independent claims) recite “wherein before ranking the N documents using the ranking model to obtain the document ranking list, the learning-to-rank method further comprises: obtaining the historical search word and M documents corresponding to the historical search word: ranking the M documents to obtain a target document ranking list; obtaining a ranking effect evaluation value of the target document ranking list; using the historical search word, the M documents, the target document ranking list, and the ranking effect evaluation value as a training sample; adding the training sample into a training sample set; and training the training sample set using the reinforcement learning algorithm to obtain the ranking model when a quantity of training samples in the training sample 

Claims 3, 10 and 17 recites “scoring a correlation…; obtaining a scoring results… evaluate a ranking effect” which is a mental step and can be performed using paper and pencil.

Claims 4, 11 and 18 recites “evaluating a ranking… obtaining the ranking effect evaluation value”, which is a mental step and can be performed using paper and pencil.

	Claims 5, 12 and 19 recites “using  a ranking effect evaluation value…” which is a mental step and can be performed using paper and pencil.

	Claims 6, 13 and 20 recites “obtaining a scoring result…” recites additional elements are merely insignificant extra-solution activities in order to obtaining data  which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)) and evaluating data which is a mental process that can be done utilizing pen and paper.

Claim 7 and 14 recites comprises a policy gradient algorithm, and wherein the policy gradient algorithm comprises adjusting a parameterized strategy function by a gradient descent algorithm to maximize an expected return, which is a mental step and can be performed using paper and pencil.




Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20180052664) – teaches a ranking based machine learning and reinforcement based learning models (Paragraph [0036]).
Hartlaub (US 20180189282) – teaches user-specific behavior and training model (Abstract) and re-ranking search results based on the learned user profiles (Paragraph [0063], [0078] & [0087])

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/